davis v. state



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-04-462-CR





ROBERT DONNELL DAVIS, JR.	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM COUNTY CRIMINAL COURT NO. 3 OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On September 15, 2004, Robert Donnell Davis, Jr. filed a pro se Appeal Affidavit urging the chief justice of this court to commence a court of inquiry concerning criminal trespass charges pending against Appellant.  On September 30, 2004, we notified Appellant of our concern that this court may not have jurisdiction because courts of inquiry are to be conducted by district judges, not appellate court judges
(footnote: 2) and no final, appealable judgment or order has been entered in the trial court.
(footnote: 3)  We also notified Appellant that this appeal would be dismissed unless Appellant or any party desiring to continue the appeal filed a response showing grounds for continuing the appeal.
(footnote: 4)  No response has been filed.  Therefore, for the reasons stated above, we dismiss this appeal for want of jurisdiction.
(footnote: 5)






ANNE GARDNER

JUSTICE



PANEL D:	GARDNER, WALKER, and MCCOY, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  November 18, 2004

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.


2:See 
Tex. Code Crim. Proc. Ann.
 art. 52.01 (Vernon Supp. 2004-05).


3:See Bridle v. State, 
16 S.W.3d 906, 907 (Tex. App.—Fort Worth 2000, no pet.).  Appellant’s criminal trespassing case was set for trial September 30, 2004.


4:See 
Tex. R. App. P.
 42.3(a), 44.3.


5:See id.